DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the species kitchen waste in claim 10 and butanol in claim 12 in the reply filed on 26 October 2020 is acknowledged.  Upon further search and consideration the species of claims 10 and 12 have been rejoined.  Claims 1-12 are currently pending and under examination.
	
This application claims the benefit of Indian Patent Application No. 201821009599, filed on March 15, 2018.

Claim Objections

Claim 1 is objected to because of the following informalities:  “a” should be inserted before “volatile fatty acid rich source” on line 2.  
Additionally in claim 1, the comma after “(a) providing,” and “(b) providing,” should be removed. 
Further in claim 1, step (e), the abbreviations “CNT” and “SS” should first appear with the full term recited, for example, “carbon nanotube (CNT)” and “stainless steel (SS) mesh.”
Likewise in claim 11, the abbreviation “AQDS” should first appear with the full term recited.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically Pseudomonas stutzeri MTCC 25027; Pseudomonas fragi MTCC 25025; Pseudomonas aeruginosa MTCC 5389; Enterobacter aerogenes MTCC 25016; Shewanella sp. MTCC 25020; Pseudomonas aeruginosa MTCC 5388; Pseudomonas putida MTCC 5387; Alicaligens sp. MTCC 25022; Serratia sp. MTCC 25017; and Lysinibacillus sp. MTCC 5666.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in 
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, use of parenthesis renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  It is suggested that the parenthesis around each of the specific species be removed, for example, “Pseudomonas stutzeri (MTCC 25027)” could read “Pseudomonas stutzeri MTCC 25027.”
Additionally regarding claim 1, this claim recites in line 1-2 that the process requires the presence of CO2 and a volatile fatty acid rich source.  However, in step (b) line 2 it is recited that the feedstock comprises “CO2 with or without the volatile fatty acid rich source” (emphasis added).  This phrase is indefinite, because the volatile fatty acid rich source is required to be 2.  For the purposes of examination, this claim will be interpreted to require CO2 with the volatile fatty acid rich source.
With regard to claim 12, it is noted that formic acid is recited as being a drop-in fuel produced by the claimed process, however, as formic acid is required to be present with the CO2 as a feedstock, it is unclear how formic acid produces itself.  
Claims 2-11 are included in this rejection as these claims depend from above rejected claim 1, and fail to remedy the noted deficiencies. 


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are that the drop-in fuels include: methanol, ethanol, butanol, acetic acid, propanoic acid, butanoic acid, valeric acid, and caproic acid.  
The term “drop-in fuels” can be broadly defined as any renewable fuel making use of at least some of the costly existing petroleum infrastructure, and more narrowly as renewable fuels which can be blended with petroleum products, such as gasoline, and utilized in the current infrastructure of pumps, pipelines and other existing equipment (see Art of Record: Weaver).  This term encompasses a large variety of possible compounds, many of which would not be producible by the claimed process.  As such, the drop-in fuel being selected from methanol, ethanol, butanol, acetic acid, propanoic acid, butanoic acid, valeric acid, and caproic acid, is an essential feature of the invention as claimed.  

	
Conclusion

No claims are allowable, however claims 1-12 appear to be free of the art.

Art of Record: 
Weaver, Drop-in Fuels Are Road Ready, October 30, 2020, Available online at: www. treehugger.com/drop-in-fuels-are-road-ready-85275 (The term “drop-in fuels” is broadly defined as any renewable fuel making use of at least some of the costly existing petroleum infrastructure, and more narrowly as renewable fuels which can be blended with petroleum products, such as gasoline, and utilized in the current infrastructure of pumps, pipelines and other existing equipment).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653